ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Operations Support Technologies, Inc.       )      ASBCA No. 60252
                                            )
Under Contract No. M67854-14-C-2501         )

APPEARANCE FOR THE APPELLANT:                      Edward J. Kinberg, Esq.
                                                    Widerman Malek, PL
                                                    Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   David M. Marquez, Esq.
                                                    Trial Attorney


                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 January 2016


                                                ~~HHHH
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60252, Appeal of Operations Support
Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals